DETAILED ACTION
Status of Claims
Claims 1 – 20 are pending.
Claims 2 and 4 have been cancelled.
This office action is Non-Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, 10, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glover et al. (US Patent Application Publication No. 2010/0100876 A1, hereinafter “Glover”).

As per claim 16, Glover teaches a method for resetting a wireless communications device comprising a machine-to-machine radio device for communicating with a remote network [0002: machine-to –machine (M2M), remote communication device] and a boot system connected to the machine-to-machine radio device [0056: provisioning device transmits one or more commands to reset or reboot the GPS tracking device], the method comprising the steps of receiving a reset signal from a user agent in a reset signal transceiver [0007: series of attention commands; 0009: method also includes verifying the manufacturer of the target device, restoring the default settings to the target device, storing configuration data on the target device, and rebooting the target device. ]; and 
executing reboot of the machine-to-machine radio device by means of a reset controller, responsive to the received reset signal [0056: The provisioning device 124 transmits one or more commands to reset or reboot the GPS tracking device 104 (step 318). ].

As per claim 1, it is directed to an apparatus to implement the method of steps set forth in claim 16. Glover teaches the claimed method steps. Therefore, Glover teaches the apparatus to implement the claims steps.

As per claim 9, Glover teaches the wireless communications device of claim 1, wherein the reset signal transceiver [via serial port] is separate from the radio transceiver [wireless modem][0008 - 0009].

As per claim 10, Glover teaches the wireless communications device of claim 1, wherein the machine-to-machine radio device is configured to communicate with a cellular network [0065: The base station 280 may employ any suitable wireless technologies or standards such as2G, 2.5G, 3G, GSM, IMT-2000, UMTS, idem, GPRS, 1xEV-DO, EDGE, DECT, PDC, TDMA, FDMA,CDMA, W-CDMA, LTE, TD-CDMA, TD-SCDMA, GMSK, OFDM, WiMAX, the family of IEEE.sctn.802.11 standards, the family of IEEE .sctn.802.16 standards, IEEE .sctn.802.20, etc.].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 17 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Glover et al. (US Patent Application Publication No. 2010/0100876 A1, hereinafter “Glover”), in view of Meriac et al. (US Patent Application Publication No. 2017/0222815 A1, hereinafter “Meriac”).
As per claim 17, Meriac teaches the method of claim 16. However, Meriac does not teach “…wherein the step of executing reboot includes writing one or more boot flags in the boot system in dependence of the reset signal by means of the reset controller; providing a reboot request to a boot ROM of the boot system by means of the reset controller; and rebooting the machine-to-machine radio device by means of the boot ROM in accordance with the boot flags…”.
Meriac is cited to teach techniques that generally relate to security of data processing/communicating devices. 
As per claim 17, Meriac teaches … wherein the step of executing reboot includes writing one or more boot flags in the boot system in dependence of the reset signal by means of the reset controller; providing a reboot request to a boot ROM of the boot system by means of the reset controller; and rebooting the machine-to-machine radio device by means of the boot ROM in accordance with the boot flags [0211-0212: the control flags may comprise n-bits, with the value of each control flag denoting a specific meaning/function for the operation of the client device 401. As an illustrative example, flag 432 may have a 1-bit value, whereby a value of binary 1 for control flag 432 denotes that the crypto-watchdog 405 should not reset the watchdog timer 406 and should instead reset the client device 401 immediately… ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Meriac and Glover, as Meriac teaches security measures to manage boot configuration.


 As per claim 18, Meriac teaches the method of claim 17, wherein the step of writing one or more boot flags in the boot system comprises retrieving control data from the received reset signal, and writing one or more boot flags dependent on the retrieved control data [0215, 0221: Therefore, on receiving the control flags, the crypto-watchdog 405 is operable to action the control flags. If the control flags relate to instructions for the client device 401, then the crypto-watchdog 405 instructs the control device 401 accordingly, e.g. by writing data to a target register on the client device 401 to effect the instruction specified by the flag or by using a secure API.].

As per claim 19, Glover teaches the method of claim 16. However, Glover does not teach “… in response to receiving a reset signal, comprising the steps of transmitting a request signature to the user agent by means of the reset controller, which request signature is created based on a stored reset key; receiving i) an acknowledgment indicating that the request signature is validated with an access token of the user agent, and ii) a response signature created based on the request signature; validating the response signature; wherein the step of executing reboot of the machine-to-machine radio device is carried out responsive to successful validation of the response signature…”.
Meriac is cited to teach techniques that generally relate to security of data processing/communicating devices.
As per claim 19, Meriac teaches … in response to receiving a reset signal, comprising the steps of transmitting a request signature to the user agent by means of the reset controller, which request signature is created based on a stored reset key; receiving i) an acknowledgment indicating that the request signature is validated with an access token of the user agent, and ii) a response signature created based on the request signature; validating the response signature; wherein the step of executing reboot of the machine-to-machine radio device is carried out responsive to successful validation of the response signature [0154: FIGS. 7a-7c each schematically show illustrative examples of challenge-response communications between the data processing device 401 and second device402.; 0171 – 0176:signed nonce].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Meriac and Glover, as Meriac teaches security measures to manage boot configuration.

As per claim 20, Glover teaches the method of claim 16. However, Glover does not teach “… comprising the step of accessing a device key from the machine-to-machine radio device, which device key is shared by an authentication server; generating a reset key based on the device key and a reset key ID…”.
Meriac is cited to teach techniques that generally relate to security of data processing/communicating devices.

As per claim 20, Meriac teaches the method of claim 16, comprising the step of accessing a device key from the machine-to-machine radio device, which device key is shared by an authentication server; generating a reset key based on the device key and a reset key ID [0170-0176: shared cryptographic key].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Meriac and Glover, as Meriac teaches security measures to manage boot configuration.
As per claim 3, Glover teaches the wireless communications device of claim 1. However, Glover does not teach “… wherein the reset controller is configured to write one or more boot flags in the non-volatile memory dependent on a received reset signal…”.
Meriac is cited to teach techniques that generally relate to security of data processing/communicating devices.
As per claim 3, Meriac teaches the wireless communications device of claim 1, wherein the reset controller is configured to write one or more boot flags in the non-volatile memory dependent on a received reset signal [0075: Device 50 comprises a processor core 52 for executing program instructions (for example application code, scheduling code, hypervisor code) and memory circuitry 54 (including both volatile (V) and non-volatile (NV) memory such as flash and ROM). ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Meriac and Glover, as Meriac teaches security measures to manage boot configuration.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Glover et al. (US Patent Application Publication No. 2010/0100876 A1, hereinafter “Glover”), in view of Stump et al. (US Patent Application Publication No. 2016/0029890 A1, hereinafter “Stump”).
As per claim 5, Glover teaches the wireless communications device of claim 1. However, Glover does not teach “…the wireless communications device comprises a non-removable battery.”
Stump is cited to teach different power configurations for a GPS device.
As per claim 5, Stump teaches the wireless communications device …, comprising a non-removable battery [0063: power source subsystem 128 includes a non-removable battery.].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Stump and Glover, as Stump teaches different power configurations for a GPS device.
As per claim 6, Glover teaches the wireless communications device of claim 1. However, Glover does not teach “…wherein the reset signal transceiver is configured to detect a reset signal from a wireless charging signal.”
Stump is cited to teach different power configurations for a GPS device.

As per claim 6, Stump teaches the wireless communications device of claim 1, wherein the reset signal transceiver is configured to detect a reset signal from a wireless charging signal [0068: wireless charging pad].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Stump and Glover, as Stump teaches different power configurations for a GPS device.

5.	Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Glover et al. (US Patent Application Publication No. 2010/0100876 A1, hereinafter “Glover”), in view of Gehrmann (US Patent Application Publication No. 2017/0295491 A1).
As per claim 7, Glover teaches the wireless communications device of claim 1. However, Glover does not teach “…wherein the reset mechanism comprises a reset key storage connected to the reset controller, configured to hold a reset key; wherein the reset controller is configured to execute validation of data included in a received reset signal using said reset key, and request reboot of the control unit responsive to successful validation…”.
Gehrmann is cited to teach techniques for providing access network independent device provisioning of machine-to-machine (M2M) devices belonging to different M2M application domains. In particularly, Gehrmann teaches how keys are successfully validated. Both Glover and Gehrmann are directed toward machine to machine provisioning and control. 
  As per claim 7, Gehrmann further teaches … wherein the reset mechanism comprises a reset key storage connected to the reset controller, configured to hold a reset key; wherein the reset controller is configured to execute validation of data included in a received reset signal using said reset key, and request reboot of the control unit responsive to successful validation [0079, 0081: The module (e.g., IM 702) may provide one or more of following functions (e.g., according to one example when an interface may be based on a PKCS #11 standard). The module may provide secure, (e.g., confidentiality and integrity protected) persistent storing of one or more the following parameters: a permanent master key, a master key, a unique identifier for the master key trust anchor for the IM such as the MIP or K/AS, a unique identifier, ID, of the M2M unit, a manufacture device key for the M2M unit, a uniform resource identifier (URI) (or other network address) of the MIP or K/AS for the IM (e.g., depending on if it is a PIM or final IM)., 0092, 0096].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gehrmann and Glover, as Gehrmann explicitly teaches M2M key validation.
As per claim 8, Gehrmann teaches the wireless communications device of claim 7, comprising a device key storage connected to the control unit configured to hold a device key which is shared between the wireless communications device and an authentication server; wherein the reset key is a cryptographic key generated in dependence of the device key [0079,0081, 0092, 0096].

Claims 11 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Glover et al. (US Patent Application Publication No. 2010/0100876 A1, hereinafter “Glover”), in view of GÖLLÜ (US Patent Application Publication No. 2017/0022015 A1).

As per claim 11, GÖLLÜ teaches a system for distribution of goods [0023: Facility (C 1), in FIG. 1, can be any one of but not limited to a distribution center, manufacturing plant, warehouse, retail store, lay down yard, construction site, farm, or airport], comprising a plurality of returnable carriers [0025: Such facilities contain mobile vehicles (C 3) that can move about the facility a) as part of the regular operation; b) with the specific intent of moving the assets; or c) with the specific intent of gathering location and status information. These vehicles can be any one of but not limited to a yard truck, a forklift, a push cart, a drone, a tractor, a boat, or even a person on foot] wherein each carrier includes a wireless communications device comprising a machine-to-machine radio device including a radio transceiver configured to communicate with a network, and a control unit connected to control the transceiver [0190: In an embodiment, in the method, the mobile vehicle communicates with said central control server over any of: cellular infrastructure; cellular infrastructure comprising any of: 3G, 4G, 5G, 1×RTT, GPS, GSM, or CDMA; Y-max; 802.11x; mesh networks; Zigbee; and any communication technology]; …and a return station including a control device… [0036, 0042].

However, GÖLLÜ does not teach “…a boot system for the machine-to-machine radio device; and a reset mechanism including a reset signal transceiver, and a reset controller connected to the reset signal transceiver and connected to the boot system to request reboot of the machine-to-machine radio device responsive to a received reset signal;  a monitoring system including a network device configured to receive data from the machine-to-machine radio device through the network; and  a return station including a control device comprising a user agent configured to communicate with the reset signal transceiver.”
Glover is cited to teach systems and methods for provisioning a position monitoring device. In particularly Glover teaches the provisioning device transmits one or more commands to reset or reboot the GPS tracking of a target device.
Both Glover and GÖLLÜ are directed toward machine to machine device provisioning, and control, as Glover improves GÖLLÜ by providing a way to reset mechanisms of a wireless device in a smart warehouse system.

As per claim 11, Glover further teaches… a boot system for the machine-to-machine radio device [0056]; and 
a reset mechanism including a reset signal transceiver, and a reset controller connected to the reset signal transceiver and connected to the boot system to request reboot of the machine-to-machine radio device responsive to a received reset signal [0056: provisioning device transmits one or more commands to reset or reboot the GPS tracking device 104 (step 318). This may include the AT commands "AT&W" and/or "AT$RESET". This step issues commands that write parameters to non-volatile memory and reset target GPS tracking device 104. These parameters include any which have been discussed above, or other parameters related to the operation of target GPS tracking device 104.]; 
a monitoring system including a network device configured to receive data from the machine-to-machine radio device through the network [0056: The provisioning device 124 transmits one or more commands to reset or reboot the GPS tracking device 104 (step 318). ]; and 
a return station including a control device comprising a user agent configured to communicate with the reset signal transceiver[0007: series of attention commands; 0009: method also includes verifying the manufacturer of the target device, restoring the default settings to the target device, storing configuration data on the target device, and rebooting the target device. ].

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine GÖLLÜ and Glover, as Glover improves GÖLLÜ by providing a way to reset mechanisms of a wireless device in a smart warehouse system.

As per claim 12, GÖLLÜ teaches the system of claim 11, wherein the return station comprises a carrier washing station [0036, 0042: return station].

As per claim 13, Glover teaches the wireless communications device of claim 1. However, Glover does not explicitly teach “…wherein the wireless communications device is connected to a carrier member of a carrier for distribution of goods…”.
GÖLLÜ is cited to teach machine to machine provisioning and control in a smart warehouse setting. Both GÖLLÜ and Glover are directed toward machine to machine provisioning and control.
As per claim 13, GÖLLÜ teaches the wireless communications device of claim 1, wherein the wireless communications device is connected to a carrier member of a carrier for distribution of goods [0056: the provisioning device 124 transmits one or more commands to reset or reboot the GPS tracking device 104].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine GÖLLÜ and Glover, as Glover improves GÖLLÜ by providing a way to reset mechanisms of a wireless device in a smart warehouse system.

As per claim 14, GÖLLÜ teaches the wireless communications device of claim 13, wherein the wireless communications device is encapsulated in a waterproof casing1 [0022].

As per claim 15, GÖLLÜ teaches the wireless communications device of claim 13, wherein the wireless communications device is molded into the carrier member [0022: mobile vehicles equipped with installed on vehicle equipment, where IoV communicates with central control either directly or indirectly through communication medium].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL S JOHNSON whose telephone number is (571)270-3485.  The examiner can normally be reached on 10AM-7PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRELL S JOHNSON/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        


    
        
            
    

    
        1 Waterproof casing would conventionally be preferred in other to protects the electronics from water damage (e.g. when vehicle is washed)